MacIntyre, J.
The indictment charged the defendant and another person with the larceny of “one certain automobile sedan, Plymouth make, 1934 model, motor No. P. E. 5369, gun-metal color, the . . property of Miss Johnnie Roberts.” The unequivocal and uncontradicted proof was that said automobile was a Plymouth sedan of gun-metal color, motor number P. G. 5369, and the property of Miss Johnnie Roberts. Held, that since the letters “P. E.” appear to be a necessary and essential part of the description of the motor, and the description of the motor appears especially intended to distinguish the automobile alleged to have been stolen from all other automobiles of like make, color, and design, proof that the motor number was “P. G. 5369” constitutes a fatal variance between the allegata and the probata. The court erred in overruling the general grounds of the motion for new trial. Fulford v. State, 50 Ga. 591, 593; Crenshaw v. State, 64 Ga. 449; Robertson v. State, 97 Ga. 206 (22 S. E. 974); McLendon v. State, 121 Ga. 158 (48 S. E. 902); Youngblood v. State, 40 Ga. App. 514 (150 S. E. 457); Martin v. State, 43 Ga. App. 288 (158 S. E. 635).

Judgment reversed.


Broyles, G. J., and Guerry, J., concur.